Laweence, Judge:
The appeals for a reappraisement enumerated in the schedule of appeals, attached to and made part of the decision herein, present the question of the proper dutiable value of certain items covered by said appeals, consisting of machines and machine tools imported from Italy.
It has been stipulated and agreed by the parties hereto that said merchandise was appraised on the basis of statutory foreign value. It was further stipulated and agreed that merchandise such as that here involved was sold and freely offered for sale, at the time of exportation, in Italy for home consumption in the ordinary course of trade to all purchasers and in the usual wholesale quantities at the figures indicated in schedule “A,” attached to and made part of this decision, for each individual item and the freely offered price for such items for exportation to the United States was no higher. It was also stipulated and agreed that the appeals for a reappraisement are abandoned as to all items not described in said schedule “A.”
*625Upon the agreed facts of record, I find and hold that foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)), is the proper basis for determining the value of the machines and machine tools in controversy and that such value is as shown on schedule “A,” attached to this decision.
The appeals for a reappraisement, insofar as they relate to items not described in said schedule “A,” having been abandoned, are dismissed.
Judgment will be entered accordingly.